Affirming.
This appeal presents the question as to whether KRS 342.055, a part of the Workmen's Compensation Act, creates a new cause of action against third parties in whom legal liability for damages exists in favor of the employer or the insurance carrier, and therefore an obligation created by statute which is subject to the five year statute of limitations, KRS413.120; or, whether the statute subrogates the employer or the insurer to the rights of the employee, thus requiring them to bring their independent action, or intervene in the employee's action, within one year as provided in KRS 413.140. In this case the action was filed by the insurer almost two years after the death of the employee. Judgment went against it in the lower court; hence this appeal.
This question was decided adversely to the contention of the appellant in the recent case of Whitney v. Louisville.  N. R. Co., 296 Ky. 381, 177 S.W.2d 139.
Wherefore, the judgment is affirmed.